Exhibit 10.1

SECOND AMENDMENT

To

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is
entered into effective as of January 30, 2013, by and between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and Brien M. O’Brien, a
resident of the State of Illinois (“Employee”).

WHEREAS, the Company and Employee previously have entered into that certain
Employment Agreement, as amended by that certain First Amendment to Employment
Agreement, the “Employment Agreement”);

WHEREAS, the Company and Employee have mutually agreed to further amend the
Employment Agreement as set forth in this Second Amendment; and

WHEREAS, both the Company and Employee have been represented by counsel for
purposes of the negotiation of this Second Amendment, and the Company and
Employee each hereby acknowledge and agree that the negotiation has been at
arms-length, and that neither this Second Amendment nor any of the negotiated
terms herein constitute a basis for Employee to terminate for “Good Reason” as
defined in Section 2.4 of the Employment Agreement, including but not limited
to, subdivisions (i) and (ii) thereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and Employee do hereby mutually agree
as follows:

 

1. Defined Terms – General. All capitalized terms used but not defined in this
Second Amendment have the meanings given them in the Employment Agreement. All
references in the Employment Agreement to “this Agreement” mean the Employment
Agreement as amended by this Second Amendment.

 

2. Effect of Employment Agreement. Except as modified by this Second Amendment,
the Employment Agreement remains in full force and effect, without change.

 

3. Amendment to Employment Section.

Continued Employment. Section 1.1 of the Employment Agreement is hereby amended
to read in its entirety as follows:

“The Company agrees to continue to employ Employee as Chairman and Chief
Executive Officer of ARI and Head of Asset Management of the Company through
December 31, 2013, and then as Chairman of ARI from January 1, 2014 through the
Expiration of the Term of this Agreement. Effective January 1, 2014, there will
be a new Chief Executive Officer of ARI and Head of Asset Management of the
Company.”

Duties of Employee. The first paragraph of Section 1.2 of the Employment
Agreement is hereby amended to read in its entirety as follows:

“Subject to this Agreement, during 2013, while serving as Chairman and CEO of
ARI and Head of Asset Management of the Company, the Employee shall be the
senior most executive associated with the Business and, in such capacity, shall
be responsible for managing the day-to-day operations of the Business and shall
report directly and exclusively to the Company’s chief executive officer.
Throughout



--------------------------------------------------------------------------------

2013, Employee will be reasonably cooperative in developing the successor
candidate for the role of CEO of ARI and Head of Asset Management of the Company
and assisting with his transition such that the CEO function is transitioned to
the successor candidate effective January 1, 2014. Employee shall perform those
additional duties from time to time designated by the Company’s chief executive
officer, and such additional duties shall be generally consistent with the
duties customarily performed by individuals acting in a like capacity. In his
role as Chairman of ARI in 2014 and during the remainder of the Term, Employee
will focus on ARI’s retention of clients (including those clients for whom he
has been the principal point of contact), new business development for ARI and
serving as an advisor to the ARI research staff.

 

4. Adjustment to Term of Agreement Section.

Term; Notice of Early Termination. The first sentence of Section 2.1 of the
Employment Agreement is hereby amended to read in its entirety as follows:

“This Agreement is effective as of the date first above written (the “Effective
Date”) and will continue in effect until January 1, 2018 (the “Expiration
Date”), unless earlier terminated pursuant to the terms and conditions of this
Agreement.”

Termination by Employee for Good Reason. Subdivision (i) of Employment Agreement
is hereby amended to read in its entirety as follows:

Good Reason means (i) any material adverse and actual change during the Term to
Employee’s job title, primary job duties, base salary compensation or the
methodology used to determine the Quarterly Performance-Based Compensation
Opportunity and Annual Performance Based Compensation Opportunity as set forth
in Sections 3.2 and 3.3, except as specifically contemplated by Section 1.2;
(ii) any material actions taken by the Company that directly and adversely
impact Employee’s ability to generate EBITDA as defined in Section 3.3
(including without limitation any material actions taken by the Company, without
Employee’s consent, to move any asset management business outside of the
Business, that directly reduces the size of the Business), (iii) any relocation
of the Employee’s assigned workplace more than fifteen (15) miles from the
Company’s current workplace, or (iv) any material breach of Sections 3 or 6.
Employee must provide written notice of his intention to resign for Good Reason,
the basis of his decision and not less than a 15-day opportunity for the Company
to cure what Employee perceives trigger his right to resign with Good Reason.

 

5. Adjustment to Compensation Section.

Base Salary and Other Compensation. Section 3.1 of the Employment Agreement is
hereby amended to read in its entirety as follows:

“Employee will receive an annual base salary of $975,000 prorated and paid on a
monthly basis, beginning as of the Effective Date and continuing until
December 31, 2013. Effective January 1, 2014, Employee will receive an annual
base salary of $550,000 prorated and paid on a monthly basis through
December 31, 2014. Effective January 1, 2015, Employee will receive an annual
base salary of $1,500,000 prorated and paid on a monthly basis through the
Expiration Date. Employee will not be entitled to participate in any incentive,
equity award or other compensation plans or programs offered or available to
other executives or employees of the Company, except as described in Sections
3.2, 3.3 and 6 or upon a recommendation of the Company’s chief executive officer
that is approved as may be required by the Compensation Committee of the
Company’s Board of Directors.”

 

2



--------------------------------------------------------------------------------

Quarterly Performance-Based Compensation Opportunity. The heading of and the
first sentence of Section 3.2 of the Employment Agreement are hereby amended to
read in their entirety as follows:

““Quarterly Performance-Based Compensation Opportunity Through 2014”

Subject to the Company’s obligation to make the pro-rated payment described in
Section 2.3, for each fiscal quarter of the Company, beginning with the fiscal
quarter ending March 31, 2012, that is completed before December 31, 2014,
Employee will receive a cash payment from the Company equal to 11% of Asset
Management EBITDA (as hereinafter defined) for the applicable period.”

Annual Performance-Based Compensation Opportunity. The heading of and the first
sentence of Section 3.3 of the Employment Agreement are hereby amended to read
in their entirety as follows:

““Annual Performance-Based Compensation Opportunity Through 2014”

For each fiscal year of the Company, beginning with the fiscal year ending
December 31, 2012, that is completed before December 31, 2014, (i) if total
Asset Management EBITDA exceeds $30,000,000 but is less than or equal to
$47,000,000 for the applicable fiscal year, then Employee will receive an
additional cash payment equal to 7.5% of the (x) Asset Management EBITDA for the
fiscal year less (y) $30,000,000; and (ii) if total Asset Management EBITDA
exceeds $47,000,000 for the applicable fiscal year, then in addition to the 7.5%
payout of EBITDA between $30,000,000 and $47,000,000 described in subdivision
(i), Employee will receive a cash payment equal to 9% of the (x) Asset
Management EBITDA for the fiscal year less (y) $47,000,000.”

Additional Compensation for Calendar Years 2015, 2016 and 2017. The Employment
Agreement is hereby amended to add a new Section 3.4 with the preceding header
to read as follows:

“You will be eligible for a discretionary bonus in an amount to be determined by
Piper Jaffray’s CEO and ARI’s CEO for each of calendar years 2015, 2016 and
2017.”

Determination of Asset Management EBITDA. The Employment Agreement is hereby
amended so that what previously was Section 3.4 will change to 3.5, and the
following language will be added as a new subdivision (e) and (f) of
Section 3.5:

(e) “The Long-Term Incentive Plan (“LTIP”) contribution for ARI employees for
calendar years 2012, 2013 and 2014.”

(f) “All goodwill charges or impairmant charges incurred in connection with
FAMCO, including in connection with the sale of that business.”

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company have caused this Second Amendment
to be executed and delivered as of the date first written above.

 

EMPLOYEE   /s/ Brien O’Brien

 

PIPER JAFFRAY COMPANIES By   Andrew S. Duff   Its Chairman and Chief Executive
Officer

 

4